DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 12/30/2020 has been entered. As indicated in the amendment: claims 1-7 are withdrawn. Claims 8 and 11 are currently amended. Claims 9-10 and 12 -16 are original. Hence, claims 8 – 16 are pending. Applicant’s arguments/remarks are carefully considered (see “Response to Arguments” section) and the following Final Rejection is made herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, this claim recites the limitation “…in the sequence set forth…” and it is not clear that the steps disclosed in the claim (1- 4) are sequential or follow a specific order. The steps claimed here (1 – 4) do not define a specific order. For example, the claims are not recited as: step 1 then 2 then 3 then 4. Instead, the steps are just numbered 1- 4. One can for instance, do step 2 “disposing a vacuum brazing solder between surfaces … and welding the surfaces together…” then do step 1 “placing and fixing by welding a heating wire and a cooling pipe…” 
Regarding claim 11, recites the limitation “…two opening are formed after the welding” while only “an opening” is introduced in the independent claim 8.  It is unclear that whether the “two openings” are in addition to the opening recited in claim 8 (a total of three openings) or the opening in claim 8 is a total of two openings. This renders the claim indefinite and appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2002/0050246 A1), here in after called Parkhe, in view of Knott et al. (US 2009/0200361 A1), her in after called Knott, in further view of Jiasu (CN101875142 B), here in after called Jiasu.
Regarding claim 8, Parkhe discloses a method of fabricating a heating and cooling arrangement of a bonder (a method of fabricating the wafer support assembly 104 comprising an electrostatic chuck and a cooling plate for bonding, (0069))   comprising the steps in the sequence set forth : 1) placing and fixing by welding a heating wire and a cooling pipe in the channels in a heating-wire plate and a cooling-pipe plate, respectively (the wiring to the heater electrodes 222, coupled to the electrode feed-throughs 244 and to 224 in the lower surface 311 electron-beam welded (0072), the pair of cooling rings 316 are high temperature brazed over the pair of cooling channel bores 214 of the cooling channel 236 (0080)).
Parkhe does not explicitly disclose 2) disposing a vacuum brazing solder between surfaces of the heating wire plate and the cooling pipe plate and welding the surfaces together at edges thereof with an opening remaining forming in the edges after the welding; 3) heating and melting the vacuum brazing solder in a vacuum chamber.
However, Knott that teaches a method for joining components using a brazing technique (0002), also teaches 2) disposing a vacuum brazing solder between surfaces of the heating wire plate and the cooling pipe plate (plates 10 and 11 are aligned relative to one another with brazing solder foil 12 being interposed therebetween (0017, FIG. 1)) and welding the surfaces together at edges thereof with an opening remaining forming in the edges after the welding (tack welding the surfaces  of plate 10 and 11 in such a way that they are joined to one another  at least in one position 13, two openings are formed at edges where the brazing solder 12 is showing at edges due to welding at position 13 as shown in FIG. 2, ( 0017, FIG. 2)); 3) heating and melting the vacuum brazing solder in a vacuum chamber, (the welded plates which are fixed in position relative to one another, including brazing solder foil 12 disposed therebetween, are heated and melted  to a brazing temperature point of the solidus brazing solder foil and the joining by brazing takes place either under vacuum or in an inert gas atmosphere, (0020)).

Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the brazing of the heating plate and the cooling plates of claim 8 disclosed by Parkhe to include the disposing a solder brazing between the surfaces and welding the surfaces at edges forming openings at edges in order to fix in position and precisely align the components in place during the brazing process as taught in Knott.
Parkhe in view of Knott still does not explicitly teach concurrently applying a pressure to allow a uniform distribution of the vacuum brazing solder between the heating wire and the cooling pipe and with the vacuum chamber being evacuated to completely remove an air present between the welded surfaces, followed by closing the opening by welding and 4) finishing upper and lower surfaces of the heating and cooling arrangement.
However, Jiasu that teaches an in-furnace brazing using a vacuum fixture placing the welding workpiece in an enclosed space and  heating to above the melting point of the brazing material, for a period of time (276, page 7), also teaches concurrently applying  pressure to allow a uniform distribution of the vacuum brazing solder between the heating wire and the cooling pipe and with the vacuum chamber being evacuated to completely remove an air present between the welded surfaces, followed by closing the opening by welding (while heating and melting the solder brazing material, under the action of an external atmospheric pressure, the elastic thin plate 10 will uniformly apply atmospheric pressure to the workpiece to be welded according to the shape of the workpiece to be welded to obtain a uniform brazing weld (276, page 7)); and 4) finishing upper and lower surfaces of the heating and cooling arrangement (complete the welding process after cooling (276, page 7) and the welded parts are in a uniformly compressed state and the welding strength will be uniform (306, page 8)).

Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of solder brazing taught by Parkhe in view of Knott to include concurrently applying air pressure to the contact surfaces of the welded piece in order to produce a weld layer of uniform strength and improved weld quality by avoiding the oxidation of the brazing material in the high-temperature melting state as taught by Jiasu.
Regarding claim 11, Parkhe in view of Knott in further view of Jiasu teaches the method according to claim 8, wherein in step 2), two openings are remained formed after the welding (the tack welding is preferably carried out as spot welding at a plurality of positions 13 which are all spaced apart from the edges of plates 10 and 11, Knott (0018), FIG. 2 of Knott shows two openings at edges as a result of welding at position 13)).
Regarding claim 14, Parkhe in view of Knott in further view of Jiasu teaches the method according to claim 8, wherein in step 3), during the application of the pressure for allowing a uniform distribution of the vacuum brazing solder between the heating wire and the cooling pipe, an excess of the vacuum brazing solder discharges from the opening (during heating and melting in a sealed space, the welded parts are in a uniformly compressed state, Jiasu (306, page 8), the two tack welded surfaces plates 10 and 11 form openings at edges, Knott (FIG. 2), hence, the uniform compression of the plates while the brazing solder melts discharges brazing solder through the openings).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe in view of Knott in further view of Jiasu modified by Sjodin et al. (US 2015/0053389 A1) , here in after called Sjodin.

Regarding claim 13, Parkhe in view of Knott in further view of Jiasu teaches the method according to claim 8 wherein heating is carried above the melting point of the brazing material, for a period of time, Jiasu (276, page 7). But,
	Jiasu does not explicitly say that the heating is carried out for a specific time of 0.5 hour.
	However, Sjodin that teaches a method of brazing or soldering articles of stainless steel (0004), also teaches that the heating time at a higher temperature of at least 1100°C depends on the size of the article to be brazed, (0029) and teaches in one embodiment, heating to at least 1100° C for at least 30 minutes (0032).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the period of time required for caring out heating to melt the brazing material optimally for at least 30 minutes as taught in Sjodin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 9-10 and 12 is/are rejected under35 U.S.C. 103 as being unpatentable over Parkhe in view of Knott in further view of  Jiasu modified by  Rui (CN106695149 A), here in after called Rui.
Regarding claim 9, Parkhe in view of Knott in further view of Jiasu teaches the method according to claim 8, wherein welding techniques illustratively include electron-beam welding, arc welding, and the like, Parkhe (0077). But,
Parkhe in view of Knott in further view of Jiasu do not explicitly teaches in step 1), the heating wire is fixed in the channel in the heating-wire plate by spot argon-arc welding and the cooling pipe is fixed in the channel in the cooling-pipe plate by spot argon-arc welding.
However, Rui that teaches an anti-leakage welding process for the free end of a pressure gauge high-pressure spiral tube (15, page 1), also teaches a method of spot welding the free end of the spiral tube with argon arc welding, through high-voltage direct current pulse, generates a high temperature of 1150°C~1300°C, and melts the tube port into a (85, page 3). The advantage being ensuring no leakage after welding and improves the safety and reliability (187, page 5).
Therefore it would have been obvious for someone with ordinary sill in the art at the time of filling to modify the welding techniques used in Parkhe (electron-beam welding, arc welding, and the like) with a spot argon-arc welding in order to achieve a reliable weld that ensures no leakage.
Regarding claim 10, Parkhe in view of Knott in further view of Jiasu teaches the method according to claim 8, wherein welding techniques illustratively include electron-beam welding, arc welding, and the like, Parkhe (0077). But,
Parkhe in view of Knott in further view of Jiasu does not explicitly teaches in step 2), the surfaces are argon-arc welded together at the edges thereof.
However, Rui that teaches an anti-leakage welding process for the free end of a pressure gauge high-pressure spiral tube (15, page 1), also teaches a method of soot welding the free end of the spiral tube with argon arc welding, through high-voltage direct current pulse, generates a high temperature of 1150°C~1300°C, and melts the tube port into a whole to achieve a fully sealed state (85, page 3). The advantage being ensuring no leakage after welding and improves the safety and reliability (187, page 5).
Therefore it would have been obvious for someone with ordinary sill in the art at the time of filling to modify the welding techniques used in Parkhe (electron-beam welding, arc welding, and the like) with a spot argon-arc welding in order to achieve a reliable weld that ensures no leakage.
Regarding claim 12,  Parkhe in view of Knott in further view of Jiasu modified  Rui teaches the method according to claim 8, wherein in step 3), the heating is carried out at a temperature of 1000-1040 °C (the spot argon-arc welding method generates a high temperature of 1150 °C~1300°C, Rui (85, page 3)).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe in view of Knott in further view of Jiasu modified by Matsuda et al. (US, 2015/0321278 A1), here in after called Matsuda.
Regarding claim 15, Parkhe in view of Knott in further view Jiasu teaches the method according to claim 8, wherein in step 4), the upper and lower surfaces of the heating and cooling arrangement are finished by cooling the weld surfaces and uniformly compressing the welded part through pressure to ensure the welding strength will be uniform, Jiasu (276, page 7).
Parkhe in view of Knott in further view Jiasu do not teach teaches a milling process to finish of step 4. 
However, Matusda that teaches heat-bonding apparatus and method of manufacturing heat-bonded products (0001), also teaches a plurality of cooling plates and a cooling base is shaped from a solid copper block through deep grooving by a milling machine (0055).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to finish off in step 4), the upper and lower surfaces of the heating and cooling arrangement by milling as is taught in Matusda in order to ensure flatness (uniformly compressed) weld part, since it was known in the art that milling is a process of smoothing solder brazed surfaces.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe in view of Knott in further view Jiasu modified by Hartmann et al. (US 2009/0110955 A1), here in after called Hartmann.
Regarding claim 16, Parkhe in view of Knott in further view Jiasu teaches the method according to claim 8. But,
 Parkhe in view of Knott in further view Jiasu does not teach the vacuum brazing solder is a nickel-based solder.
However, Hartmann that teaches a nickel-based brazing foil and a process for brazing two or more parts (0003), also teaches inserting a nickel-based brazing foil between two or 
The advantage of vacuum brazing with a nickel-based solder is to produce a corrosion resistant reliable braze joint with high mechanical stability (0006, 0007).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of vacuum solder brazing of claim 8 taught by Parkhe in view of Knott in further view Jiasu to include a nickel-based solder brazing in order to produce a corrosion resistant reliable braze joint with high mechanical stability.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
In regard to the independent claim 8, the applicant argues “the opening in the edges of the welding surface is formed by welding in the step 2), while the rectangular hole in the middle of the upper cover plate 7 of Jiasu is the inborn hole of the upper cover plate (see Fig. 2 of Jiasu reproduced below), which is not formed by welding as disclosed in the amended independent claim 8. Thus those skilled in the art have no motivation to modify the rectangular hole in the middle of the upper cover plate 7 in Jiasu to the subject-matter of Parkhe”
This argument is moot because the new ground of rejection does not rely on the Jiasu reference for the teaching of the openings formed by welding rather new reference (Knott) is introduced for the teaching of “openings formed by welding”  in this rejection.
	The applicant also argues “Applicants has limited the order for performing the steps of fabricating a heating and cooling arrangement of a bonder and it can be seen that Parkhe and Jiasu fail to disclose each of the steps of the independent claim 8 performed in the claimed order as now required by claim 8”
	This argument is not persuasive because the amended limitation “in the sequence set forth” is indefinite (rejected under indefiniteness 112(b) above) because it refers to a sequence 
       The applicant further argues that the limitation in the independent claim 8 “A method of fabricating a heating and cooling arrangement of a bonder, comprising the steps in the sequence set forth: 2) disposing a vacuum brazing solder between surfaces of the heating wire plate and the cooling pipe plate and welding the surfaces together at edges thereof with an opening forming in the edges after the welding” is a distinguishing feature compared to Parkhe hence non-obvious.
	This argument is moot because the new ground of rejection introduces a new reference (Knott) to teach the distinguishing features of “welding the surfaces at edges thereof with an opening forming in the edges after the welding”. Hence, the limitation is obvious under the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761